 Case 19-00507        Doc 120     Filed 12/24/19 Entered 12/24/19 21:09:24              Desc Main
                                  Document      Page 1 of 10



                           UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF IOWA


In re                                                 )
                                                      )
MCQUILLEN PLACE COMPANY, LLC, an                      )              Case No. 19-00507
Iowa limited liability company,                       )              Chapter 7
                                                      )
                Debtor.                               )              Hon. Thad J. Collins
                                                      )
                                                      )

             MOTION OF EQUITY SECURITY HOLDERS TO AMEND JUDGMENT

        NOW COME Charles M. Thomson and James Gray (the “Equity Security Holders”),

through their counsel, and as and for their “Motion of Equity Security Holders to Amend

Judgment” (this “Motion”) respectfully state as follows:

        1.      On December 9, 2019, following motions from First Security Bank & Trust

Company (“First Security Bank”) and the United States Trustee (“Trustee”), the filing of a variety

of pleadings, and two telephonic hearings, this Court issued a “Memorandum and Order” (the

“Order”) converting this case to a case under Chapter 7 of Title 11 of the United States Code.

        2.      The Order, apparently relying on a variety of statements made by counsel in their

pleadings, contains what the Equity Security Holders believe to be material misstatements of fact

which, if left unchallenged, may (a) materially prejudice the Equity Security Holders in future

litigation or proceedings, and/or (b) cause unnecessary confusion to parties in interest (including,

but not limited to, the Equity Security Holders) in future litigation or proceedings.

        3.      Both Federal Rule of Bankruptcy Procedure 9023 and 9024 permit this Court to

amend the Order as requested in this Motion.




                                                 1
 Case 19-00507       Doc 120     Filed 12/24/19 Entered 12/24/19 21:09:24              Desc Main
                                 Document      Page 2 of 10



       4.     The specific points (set forth in the sequence in which they arise in the Order) the

Equity Security Holders request this Court to address include the following:

       a.     The last name of the principal of the Debtor should be spelled “Thomson” rather
              than the “Thomsen” spelling used throughout the Order. (Order at 1, first paragraph,
              line 4, et seq. See Affidavit of Charles Thomson [the “Thomson Affidavit,”
              attached as Exhibit A], at paragraph 1).

       b.     The reason stated by First Security for initially not being interested in the
              McQuillen financing was First Security’s lack of experience in administering
              financings involving significant state economic development assistance, rather than
              Thomson’s experience. (Order at 3, first paragraph, lines 2 and 3. See Thomson
              Affidavit at paragraph 2).

       c.     As a result of the mediation referenced in the second sentence of the second
              paragraph on page 3 of the Order, First Security offered to sell its loan under certain
              circumstances. First Security and the Debtor did not “reach… an agreement on a
              new payment plan for the first mortgage.” (See Thomson Affidavit at paragraph
              3).

       d.     The last sentence of the second paragraph on page 4 of the Order reads, “First
              Security has notified Debtor of the structural damage to the property and its
              continued deterioration.” Similarly, on page 14 of the Order, beginning with the
              third sentence, the Order reads, “This causes the property to further deteriorate and
              sustain damage. There are already missing windows and holes in the plywood
              causing the inside of the building to be exposed to the outside elements and animals.
              Another winter is beginning, and Debtor’s continued failure to preserve the estate
              constitutes gross mismanagement under § 1112(b)(4)(B).”

              These statements, apparently based on statements in pleadings by counsel for First
              Security, are not factually correct. As stated in the Thomson Affidavit (paragraphs
              4 through 8) and the Affidavit of Ryan Boehmer (attached hereto as Exhibit B, the
              “Boehmer Affidavit”), the following facts reflect the condition of the property:

              i.      There is no open window, boarded-up window or other penetration allowing
                      the interior of any of the apartments to be exposed to precipitation or the
                      elements.

              ii.     The apartment section of the building is water-tight, regularly inspected,
                      and heated during the winter months.

              iii.    Regular inspection of the apartment section of the building (including a
                      thorough inspection by a pest-management professional) have revealed zero
                      activity by rodents, vermin, insects or similar creatures. Consequently, no



                                                2
Case 19-00507     Doc 120    Filed 12/24/19 Entered 12/24/19 21:09:24             Desc Main
                             Document      Page 3 of 10



                  damage whatsoever from such creatures has been observed or credibly
                  alleged.

          iv.     There has never been a credible allegation of any structural damage to the
                  building from exposure to the elements or otherwise.

          v.      When construction ceased, some of the roof penetrations had not been
                  finished. The state of these penetrations permitted a small amount of water
                  to enter the apartment area of the property, which in turn caused some
                  cosmetic damage. Although not necessary to protect the structure of the
                  property, Debtor’s management had the penetrations sealed anyway, largely
                  to prevent the cosmetic damage from becoming an issue in the ongoing
                  litigation.

          vii.    The “broken window” referenced by First Security is actually a missing
                  plastic panel in a skylight over an open-air arcade. The missing panel is
                  barely visible from ground level outside the perimeter of the building. Apart
                  from use of a drone or similar device, the missing panel can only be readily
                  viewed from across the Cedar River. Since the skylight in question is over
                  an open-air arcade, all the panels in the skylight could be removed without
                  imperiling the structural integrity of the property. The entire area beneath
                  the skylight is conditioned as an exterior space, able to withstand the
                  extremes of Iowa’s climate.

          viii.   The missing skylight panel had been blown loose once before in a
                  thunderstorm. It was subsequently recovered and put back into place. The
                  second time it was blown loose, it went missing. The cost of replacement
                  is estimated at under $100. Since (x) the missing panel is strictly a cosmetic
                  issue, and a largely minor one at that, and (y) an inspection of the metal
                  surrounding that panel should be conducted by a qualified professional prior
                  to replacement of the panel to determine why that panel, of all the panels in
                  the skylight, has had issues, Debtor’s management had not made
                  replacement of the panel a priority.

          ix.     The building is locked, and electronic surveillance security is in place. To
                  protect the asset, Debtor’s management restricted the number and frequency
                  of visitors to the site; personnel from the Debtor accompanied virtually all
                  visitors to the site since construction ceased in 2017. No one from Debtor’s
                  management is aware of Mr. Larry Eide (First Security’s counsel) ever
                  being inside the building. The Equity Security Holders accordingly
                  challenge whether any statement by Mr. Eide on the condition of the interior
                  of the building could have been made from personal knowledge.

    e.    In describing the 341 meeting in this case, the second sentence of the second
          paragraph on page 5 of the Order states, “Thomsen [sic] insisted a third-party
          financer was interested, and the money would be secured in a two-week time


                                            3
 Case 19-00507      Doc 120      Filed 12/24/19 Entered 12/24/19 21:09:24             Desc Main
                                 Document      Page 4 of 10



              frame.” As set forth in the Thomson Affidavit at paragraph 9, this statement,
              apparently based on the recollection of counsel for the U.S. Trustee, is not factually
              correct. Thomson stated that he hoped to have confirmation of the financing within
              the two-week period, not that funds would be available.

       f.     The third sentence of the second paragraph on page 5 of the Order states, “Months
              passed and Debtor sought multiple extensions of the exclusivity period.” This is
              not correct. The Debtor sought (and was granted) just one extension of the
              exclusivity period.

       g.     The third and fourth sentences of the second full paragraph on page 6 of the Order
              state, “Debtor also has a negative history of insurance payments on the project.
              First Security has had to advance installments on the insurance.” The Equity
              Security Holders respectfully assert that these sentences do not reflect two facts
              which have been placed before the Court:

              i.      During the pendency of the Chapter 11 case, the Debtor always paid the
                      insurance premiums prior to any cancellation of the Debtor’s coverage; and

              ii.     As a consequence, any payments made by First Security were not necessary
                      to prevent coverage from lapsing.

       h.     The second full sentence on page 7 of the Order states, “The affiliated business is
              owned by Thomsen [sic].” It appears from the context of this sentence that the
              referenced “affiliated business” is the dry-cleaning business known as “Classic
              Cleaners.” This business is owned by the Debtor itself, not by the Debtor’s
              principal. Similarly, the second sentence of the second paragraph on page 12 of the
              Order reads, “What little income Debtor receives comes from the dry-cleaning
              business that Debtor’s principal owns.” Again, this business is, in fact, owned by
              the Debtor itself.

       i.     The last names of the directors named in Adv. Pro. No. 19-09036 should be spelled
              “Herbrechtsmeyer” rather than the “Herbrechts-Meyer” spelling used in the Order.
              (See Order, first full paragraph on page 8, second sentence.)




       NOW, WHEREFORE, the Equity Security Holders respectfully request that this Court

enter an order amending the Order to:

              a.      correct the spelling of the Debtor’s principal’s last name to “Thomson”;




                                                4
Case 19-00507    Doc 120      Filed 12/24/19 Entered 12/24/19 21:09:24             Desc Main
                              Document      Page 5 of 10



           b.      reflect that First Security’s original reason for declining involvement in the

    McQuillen financing was due to First Security’s lack of experience in financings involving

    significant state economic development incentives;

           c.      reflect that the result of the July 5, 2018 mediation was an offer by First

    Security to settle the litigation according to certain terms, rather than an agreement on a

    payment plan on the mortgage;

           d.      reflect the fact that no structural deterioration occurred at the property

    between the cessation of construction and December 9, 2019, or, in the alternative, to

    eliminate entirely from the Order any discussion of the condition of the property;

           e.      reflect that the principal of the Debtor indicated at the 341 meeting that he

    hoped to hear about securing funds within two weeks of the 341 meeting, rather than

    representing that he expected to secure funds within two weeks;

           f.      reflect that the Debtor obtained a single extension of the exclusivity period;

           g.      reflect that the Debtor maintained insurance coverage for the Debtor’s

    assets throughout the pendency of the Debtor’s chapter 11 case;

           h.      reflect the fact that the Debtor owns the dry-cleaning business in question;

           i.      correct the spelling of the last name of referenced directors to

    “Herbrechtsmeyer” from “Herbrechts-Meyer”; and




                                             5
 Case 19-00507      Doc 120        Filed 12/24/19 Entered 12/24/19 21:09:24        Desc Main
                                   Document      Page 6 of 10



              j.     granting the Equity Security Holders such other and further relief as the

       Court deems just under the circumstances.



                                            Respectfully submitted,

                                            All of the Equity Security Holders of the Debtor

                                            _/s/ Charles Thomson______________
                                            Charles M. Thomson
Charles M. Thomson, Esq.*
Law Office of Charles M. Thomson
1110 N. Grand Ave., Suite 300
Charles City, Iowa 50616
847-495-6834 - office
847-495-3488 - fax
cthomson@doall.com
*Licensed in Iowa and Illinois




                                               6
 Case 19-00507       Doc 120     Filed 12/24/19 Entered 12/24/19 21:09:24           Desc Main
                                 Document      Page 7 of 10



                                      EXHIBIT A
                          AFFIDAVIT OF CHARLES M. THOMSON


       The undersigned, Charles M. Thomson, an adult resident in Floyd County, Iowa, under the
penalty of perjury, having personal knowledge of the facts set forth below, solemnly states as
follows:

       1.      My last name is spelled “Thomson.”

        2.      The reason stated by First Security for initially not being interested in the
McQuillen financing was First Security’s lack of experience in administering financings involving
significant state economic development assistance. As stated in the Equitable Subordination
Complaint (Adv. Pro. No. 19-09035) in paragraphs 26 through 29, this concern of First Security
was later obviated by the agreement of Cedar Rapids Bank & Trust Company (which claimed to
have this expertise) to act as “lead” lender.

         3.      The outcome of the July 5, 2018, mediation was an offer by First Security to sell
its interest in the loan to McQuillen Place Company, LLC under certain circumstances. First
Security and McQuillen Place Company, LLC did not “reach… an agreement on a new payment
plan for the first mortgage.”

        4.      There is no open window, boarded-up window or other penetration allowing the
interior of any of the apartments to be exposed to precipitation or the elements. The apartment
section of the building is water-tight, regularly inspected, and heated during the winter months.

       5.      In May 2019, I asked a professional exterminator to examine McQuillen Place for
evidence of animals, vermin, etc. I personally walked him through the entire building. He found
nothing to indicate the presence of any vermin, rodents, etc.

        6.      The “broken window” referenced by First Security is actually a missing plastic
panel in a skylight over an open-air arcade. The missing panel is barely visible from ground level
outside the perimeter of the building. Apart from use of a drone or similar device, the missing
panel can only be readily viewed from across the Cedar River. Since the skylight in question is
over an open-air arcade, all the panels in the skylight could be removed without imperiling the
structural integrity of the property. The entire area beneath the skylight is conditioned as an
exterior space, able to withstand the extremes of Iowa’s climate.

       7.     The missing skylight panel had been blown loose once before in a thunderstorm. It
was subsequently recovered and put back into place. The second time it was blown loose, it went
missing. The cost of replacement is estimated at under $100.

        8.      The building is locked, and electronic surveillance security is in place. I do not
recall ever seeing Larry Eide go through the building, although I have been on numerous walk-
throughs with personnel from First Security.



                                                7
 Case 19-00507       Doc 120      Filed 12/24/19 Entered 12/24/19 21:09:24          Desc Main
                                  Document      Page 8 of 10



        9.     At the 341 meeting for the Debtor, I tried to make it very plain that financing was
not yet in place, but that I hoped to hear (and get something in writing) within two weeks of the
341 meeting. I have attempted to get a copy of the recording of the meeting to confirm this, but I
have not yet obtained it. It is possible that I misspoke, but I specifically remember wanting to
make clear that while the Debtor had received verbal promises of financing, the Debtor had not
obtained a written financing commitment.

Further, affiant sayeth naught.

                                                    ___/s/ Charles M. Thomson________

                                                            Charles M. Thomson




                                                8
 Case 19-00507       Doc 120      Filed 12/24/19 Entered 12/24/19 21:09:24            Desc Main
                                  Document      Page 9 of 10



                                       EXHIBIT B
                              AFFIDAVIT OF RYAN BOEHMER


       The undersigned, Ryan Boehmer, an adult resident in Floyd County, Iowa, under the
penalty of perjury, having personal knowledge of the facts set forth below, solemnly state as
follows:

        1.     Since fall 2017, at the direction of Charles M. Thomson, I have regularly and
frequently performed various tasks at McQuillen Place, 123 North Main, Charles City, Iowa
50616. Among these tasks have been inspecting the building thoroughly for any signs of
deterioration or trouble, making sure the heaters were functioning during cold spells, showing
people through the building, and similar tasks.

       2.       In the period I have been checking on the building, I have paid particular attention
to the windows of the apartment areas of the building. I have made a point of going into the
building after the heavy rains in the area to make sure the building is dry and that no storm damage
has occurred.

        3.      None of the windows in the apartment section are broken or missing (although there
is one interior pane of glass which was broken in 2016, but it does not result in air or rain being
able to enter the building, since the exterior glass remains intact).

       4.     I’ve never seen any animals in the building or any evidence of animals in the
building. There is no food in the building, so there is nothing to draw animals inside.

        5.      I have not detected any deterioration or change in the building which would suggest
that the structure has been compromised in any way. I have not seen anything going on in the
building which would, if permitted to continue unabated, result in structural damage.

        6.     I am experienced in construction and have worked for many years in various
construction trades. I have assisted my father, a former fire fighter who is an authority on
construction, safety codes and the Charles City Code, in various construction projects, including,
but not limited to, building houses and small commercial structures.

        7.      The apartment section of the building is water-tight. The commercial section of the
building has a sand floor (except for the perimeter), and is protected from deterioration by plywood
affixed to the exterior. The plywood is weathering, but it is intended to do so. The plywood
protects the materials and finished construction within the plywood perimeter from exposure to
the elements and theft.

         8.     For a while after construction stopped, small amounts of water would drip into the
building after a rainstorm. These drips (measurable in tablespoons and perhaps mason jars) causes
some cosmetic damage by, for example, creating a water stain on a piece of drywall near the
ceiling.



                                                 9
 Case 19-00507       Doc 120      Filed 12/24/19 Entered 12/24/19 21:09:24          Desc Main
                                  Document      Page 10 of 10



       9.      These roof penetrations were subsequently sealed, so now there is no water
penetration.

       10.     There is a missing plastic panel in a skylight over the building’s open-air arcade.
The missing panel is barely visible from ground level outside the perimeter of the building. Apart
from use of a drone or similar device, the missing panel can only be readily viewed from across
the Cedar River. Since the skylight in question is over an open-air arcade, all the panels in the
skylight could be removed without imperiling the structural integrity of the property. The entire
area beneath the skylight is conditioned as an exterior space, able to withstand the extremes of
Iowa’s climate.

       11.   The missing skylight panel had been blown loose once before in a thunderstorm. It
was subsequently recovered and put back into place. The second time it was blown loose, it went
missing.

         12.   The building is locked. The number and frequency of visitors to the site is
restricted. Generally, no one is permitted in the building without someone from the Debtor
accompanying them. I don’t remember anyone named “Larry Eide” ever coming into the building.

Further, affiant sayeth naught.

                                                      /s/ Ryan Boehmer
                                                    ________________________________
                                                    Ryan Boehmer




                                               10
